Title: From Thomas Boylston Adams to William Meredith, 30 July 1816
From: Adams, Thomas Boylston
To: Meredith, William



Dear Sir
Quincy July 30th 1816.

May I ask the favour of you to forward the enclosed letter?
The United States Bank will probably be organized, by the choice of Officers, in all September, and being somewhat interested, in right of other people, in the fashioning of this Institution, I should like to have your opinion of the qualifications of Mr: Jones, of your City, who is spoken of as a candidate for the President of the Bank, in competition with Mr: Lloyd—No improper use will be made of your confidential communication on this subject—I have some hopes of making a short visit to Philadelphia, if things can be brought to right ends—but I hardly  indulge the anticipation.
With my best regards to your wife & family I am, / truly Your’s  

Thomas B Adams.